Title: To Thomas Jefferson from Leonard Columbus Case, 20 March 1826
From: Case, Leonard Columbus
To: Jefferson, Thomas

Respected Sir  Cleaveland March 20. 1826.By the politeness of Dr David Long of this place I am enabled to comply with a request of Gov. Washington in your favour & to forward you some of the seed of the large Cucumber which had been the object of your enquiry—I returned to this place more than a month  sickness in my family has prevented my earlier att this subject—Be pleased to accept the good wisYour Humble ServtLeonard Case